FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofFebruary 2016 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No.1 Home Member State Confirmations dated25February 2015 Exhibit No.1 ﻿ The Royal Bank of Scotland Group plc Home Member State Confirmations For the purposes of Disclosure and Transparency Rule 6.4.1R, the Home Member State of The Royal Bank of Scotland Group plc, The Royal Bank of Scotland plc and National Westminster Bank Plc is the United Kingdom. For the purposes of the Dutch Wet Financieel Toezicht (Dutch Act on Financial Supervision), clause 5:25a, the Home Member State of The Royal Bank of Scotland N.V., RBS Capital Funding Trust V, RBS Capital Funding Trust VI and RBS Capital Funding Trust VII is the Netherlands. For the purposes of the Transparency (Directive 2004/109/EC) Regulations 2007 (S.I. No. 277 of 2007) (as amended) the Home Member State of Ulster Bank Ireland Limited is Ireland. Date:29 February2016 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
